
	
		II
		109th CONGRESS
		2d Session
		S. 3062
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2006
			Mr. Talent introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the patent term for the badge of the American
		  Legion, and for other purposes.
	
	
		1.Patent term extension for the
			 badge of the American LegionThe term of a certain design patent numbered
			 54,296 (for the badge of the American Legion) is renewed and extended for a
			 period of 14 years beginning on the date of enactment of this Act, with all the
			 rights and privileges pertaining to such patent.
		
